CHAPTER IV BORROWING AND DEBT MANAGEMENT HIGHLIGHTS § The total funding requirement for 2009–10 has declined by $6 billion since the Fall 2009 Ontario Economic Outlook and Fiscal Review, due primarily to the $3.4 billion decline in the projected deficit. § Long-term public borrowing is forecast at $39.7 billion for 2010–11, down $4.1 billion from $43.8 billion for 2009–10. § Interest on debt expense is $476 million lower than forecast in the Fall 2009 Ontario Economic Outlook and Fiscal Review, reflecting lower-than-forecast interest rates, more financing at shorter-term maturities and a lower deficit. § Total debt is projected to be $212.4 billion as at March 31, 2010. § Net debt is projected to be $193.2 billion as at March 31, 2010. § In 2009–10, Canada’s and Ontario’s net debt-to-GDP ratios were well below those of G7 countries. § Ontario’s net debt-to-GDP level was near the median for Canadianprovinces in 2008–09, the most recent year for which dataare available. § For 2010–11, the impact of a one per cent increase in interest rates would be an estimated additional $480 million in interest cost for theProvince. LONG-TERM PUBLIC BORROWING Ontario successfully completed its largest annual borrowing program in 2009–10, despite continuing challenges in global financial markets. It did so mainly through greater diversification in international bond markets and by being responsive to its bond investors. The interim long-term borrowing for 2009–10 is $43.8 billion, compared to $42.6 billion in the Fall 2009 Ontario Economic Outlook and Fiscal Review. The difference is primarily due to a decision to increase cashreserves, partially offset by the $3.4 billion reduction in the deficit. In 2009–10, 51 per cent ($22.4 billion) was borrowed in international capital markets. Bonds issued in foreign currencies were: § Global bonds in U.S. dollars § Euro Medium-Term Notes (EMTNs) in euros, Swiss francs and HongKong dollars. About $21.4 billion, or 49 per cent, of borrowing was completed in the domestic market through a number of instruments, including: § syndicated issues § floating rate notes § Ontario Savings Bonds § real return bonds. 2009–10 Borrowing Program:Table 1 Province and Ontario Electricity Financial Corporation ($ Billions) Fall Outlook Interim In-Year Change Deficit ) Investment in Capital Assets ) Non-Cash Adjustments ) ) Net Loans/Investments ) Debt Maturities ) Debt Redemptions – Total Funding Requirement ) Canada Pension Plan Borrowing ) ) – Decrease/(Increase) in Short-Term Borrowing ) ) Increase/(Decrease) in Cash and Cash Equivalents – Total Long-Term Public Borrowing Note: Numbers may not add due to rounding. The total funding requirement for 2009–10 has declined by $6 billion since the Fall 2009 Ontario Economic Outlook and Fiscal Review, primarilydue tothe decline in the projected deficit. This has allowed the Province to increase its cash balance, which will provide greater flexibility in meeting its funding requirement for 2010–11. Interest on debt (IOD) expense, at $8,930 million, is $476 million lower than forecast in the Fall 2009 Ontario Economic Outlook and Fiscal Review. Thisreduction in IOD reflects the impact of lower-than-forecast interest rates on floating rate debt, more financing at shorter-term maturities, anda lower deficit than forecast in the Fall 2009 Ontario Economic Outlook and FiscalReview. Medium-Term Borrowing Outlook:Table 2 Province and Ontario Electricity Financial Corporation ($ Billions) 2010–11 2011–12 2012–13 Deficit Investment in Capital Assets Non-Cash Adjustments ) ) ) Net Loans/Investments Debt Maturities Debt Redemptions Total Funding Requirement Canada Pension Plan Borrowing ) ) ) Decrease/(Increase) in Short-Term Borrowing ) ) ) Increase/(Decrease) in Cash and Cash Equivalents ) – – Total Long-Term Public Borrowing Note: Numbers may not add due to rounding. The 2010–11 borrowing requirements are primarily the result of the deficit, investments in capital assets and the refinancing of debt maturities. To meet the borrowing requirements, Ontario will continue to be flexible, monitoring domestic and international markets, issuing bonds in different terms and currencies, and responding to investor preferences. Diversification of borrowing sources will continue to be aprimary objective in 2010–11. Depending on market conditions, the Province plans to borrow at least 50 per cent in the domestic market. For fiscal years 2009–10 to 2011–12, the Province’s total funding requirement has declined by a cumulative $8.7 billion from the forecasts included in the Fall 2009 Ontario Economic Outlook and Fiscal Review. Thisdecrease is primarily due to lower-than-forecast deficits in theseyears. The government will seek approval from the legislature for borrowing authority to meet the Province’s requirements. DEBT Total debt, which represents all borrowing without offsetting financial assets, is projected to be $212.4 billion as at March 31, 2010, compared to $176.9 billion as at March 31, 2009. Ontario’s net debt is the difference between total liabilities and total financial assets. Starting in 2009–10, the broader public sector’s (BPS) net debt is included in the Province’s net debt because of the adoption of a revised presentation of BPS revenues, expenses, assets and liabilities in the Province’s consolidated financial reports. Broader public-sector organizations include hospitals, school boards and colleges. To be consistent with the presentation used in 2009–10, net debt has been restated for prioryears to 2005–06. Until 2009–10, the Province’s net debt excluded net debt of hospitals, school boards and colleges, which was previously included in the Province’s net assets of BPS organizations in the Province’s consolidated financial statements (see the Addendum to the 2010 Ontario Budget: Ontario’s Plan to Enhance Accountability, Transparency and Financial Management for further details on changes in the Province’s financial presentation of BPS organizations). This change does not impact the Province’s annual surplus/deficit results or accumulated deficit. Ontario’s net debt is projected to be $193.2 billion as at March31,2010. This figure includes BPS net debt of $11.6 billion. AsatMarch31, 2009, net debt was $165.9 billion, including $10.6billion related to the BPS. Interim 2009–10 results for the Ontario Electricity Financial Corporation (OEFC) show a projected excess of revenue over expense ofabout $1.4billion, reducing the Corporation’s unfunded liability (or “stranded debt of the electricity sector”) from $16.2billion as at March31, 2009 to $14.8billion as at March 31, 2010. Projected2010–11 OEFC results are an excess of revenue over expense of about $1.0billion, which would reduce the unfunded liability to $13.8billion as at March 31, 2011. TOTAL DEBT COMPOSITION Total debt consists of bonds issued in the public capital markets, non-publicdebt, treasury bills and U.S.commercial paper. Public debt totals $195.4billion, primarily consisting of bonds issued inthe domestic and international long-term public markets in 10currencies. Ontario also has $17.0billion outstanding in non-public debt issued in Canadian dollars. Non-public debt consists ofdebt instruments issued to public-sector pension funds in Ontario and the Canada Pension Plan Investment Board (CPPIB). Thisdebt is not marketable and cannot be traded. DEBT-TO-GDP RATIOS The Province’s debt-to-GDP ratios are expected to increase due to the projected deficits. The ratios stabilize and begin to decline during the period of the recovery plan to balance the budget. This year, because of changes to the Province’s financial presentation of BPS organizations, the Province’s net debt-to-GDP ratio is shown with and without BPS net debt of hospitals, school boards and colleges for comparison purposes to 2013–14. Going forward, only the Province’s net debt, including BPS net debt, will be illustrated. In 2008–09, the most recent year for which data are available for all provinces, Ontario’s net debt-to-GDP level was near the median for theprovinces. In 2009–10, Canada’s and Ontario’s net debt-to-GDP ratios were well below those of G7 countries. COST OF DEBT The effective interest rate (on a weighted-average basis) on total debt is estimated to be 4.57 per cent as at March 31, 2010 (March 31, 2009, 5.17 per cent). For comparison, as at March 31, 1993, the effective interest rate on total debt was 10.14 per cent. The effective interest rate on public debt is estimated to be 4.32 per cent as at March 31, 2010 (March 31, 2009, 4.83 per cent). The effective interest rate on non-public debt is estimated to be 7.38percent as at March 31, 2010 (March 31, 2009, 8.05 per cent). For 2010–11, the impact of a one per cent increase in interest rates would be an estimated additional $480 million in interest cost for theProvince. RISK EXPOSURE The Province limits itself to a maximum net interest-rate resetting exposure of 35 per cent of debt issued for Provincial purposes and a maximum foreign-exchange exposure of five per cent of debt issued for Provincial purposes. As at February 28, 2010, the net interest-rate resetting exposure was 11.1 per cent and foreign-exchange exposure was 0.1 per cent. All exposures remained well below policy limits in2009–10. CONSOLIDATED FINANCIAL TABLES Net Debt and Accumulated DeficitTable 3 Interim 2010 ($ Millions) 2005–06 2006–07 2007–08 2008–09 Interim 2009–10 Plan 2010–11 Debt1 Publicly Held Debt Bonds2 Treasury Bills U.S. Commercial Paper2 Infrastructure Ontario (IO)3 Other – – 68 Non-Public Debt Canada Pension Plan Investment Board Ontario Teachers’ Pension Fund Public Service Pension Fund Ontario Public Service Employees’ Union Pension Fund (OPSEU) Canada Mortgage and Housing Corporation Other4 Unrealized Foreign Exchange Gains 90 94 Total Debt Net Debt and Accumulated Deficit (cont’d)Table 3 Interim 2010 ($ Millions) 2005–06 2006–07 2007–08 2008–09 Interim 2009–10 Plan 2010–11 Total Debt Cash and Temporary Investments5 ) Total Debt Net of Cash and Temporary Investments Other Net (Assets)/Liabilities5 ) Broader Public Sector (BPS) Net Debt6 Net Debt7 Non-Financial Assets8 ) Accumulated Deficit 1Includes debt issued by the Province and Government Organizations, including the OEFC. 2All balances are expressed in Canadian dollars. The balances above reflect the effect of related derivativecontracts. 3Infrastructure Ontario’s (IO) interim 2009–10 debt is composed of Infrastructure Renewal Bonds ($1,250 million) and short-term commercial paper ($640 million). IO’s debt is not guaranteed by the Province. 4Other non-public debt includes Ontario Immigrant Investor Corporation, Ontario Municipal Employees Retirement Fund, College of Applied Arts and Technology Pension Plan, Ryerson Retirement Pension Plan and indirect debt of school boards (the indirect debt of school boards was incurred in June 2003 to permanently refinance the debt of 55 school boards). 5Other Net (Assets)/Liabilities include accounts receivable, loans receivable, advances and investments in government business enterprises, accounts payable, accrued liabilities, pensions and the liability for power purchase agreements with non-utility generators. Prior periods have been restated to reflect elimination of intercompany balances on consolidation of BPS starting in 2009–10. 6BPS Net Debt includes cash, temporary investments, accounts receivable, loans receivable, other long-term financing, loans payable, accounts payable, accrued liabilities, pensions and other employee future benefits andliability. 7Starting in 2009–10, net debt includes the net debt of hospitals, school boards and colleges (BPS) consistent with changes in accounting standards.For comparative purposes, net debt has been restated from 2005–06 to2008–09 to conform with this revised presentation. 8Starting in fiscal year 2009–10, this line item now includes the tangible capital assets of BPS and is net of deferred capital contributions. Fiscal years 2005–06 to 2008–09 have been restated to conform with thispresentation. Source: Ontario Ministry of Finance. Debt Maturity ScheduleTable 4 Interim 2010 ($ Millions) Currency Canadian Dollar U.S. Dollar Japanese Yen Euro Other Currencies1 Interim 2009–10 Total 2008–09 Total Fiscal Year Payable Year 1 – – Year 2 – – 47 Year 3 – – Year 4 Year 5 59 – 1–5 years 6–10 years 96 11–15 years – 16–20 years – 21–25 years – 26–45 years2 – Unamortized Foreign Exchange Gains – 71 (1
